STATE OF MICHIGAN

                          COURT OF APPEALS



ROBERT W. BRIGGS and ALYSSA                                      UNPUBLISHED
LENHOFF-BRIGGS,                                                  September 25, 2018

              Plaintiffs-Appellees,

v                                                                No. 340713
                                                                 Emmet Circuit Court
KIDD & LEAVY REAL ESTATE CO., L.L.C.,                            LC No. 16-105344-NO

              Defendant-Appellant,
and

THEODORE SZYDLOWSKI, NORA
SZYDLOWSKI,

              Defendants/Third-Party Plaintiffs,
and

ROLLING MEADOWS PROPERTIES, L.L.C.
doing business as GASLIGHT GROUP
PROPERTIES, and MICHAEL McCARTHY,

              Third-Party Defendants.


Before: METER, P.J., and K. F. KELLY and GLEICHER, JJ.

PER CURIAM.

         Defendant-appellant, Kidd & Leavy Real Estate Company, L.L.C. (“defendant”), appeals
by right a final judgment entered in favor of plaintiffs-appellees, Robert W. Briggs (“Robert”)
and Alyssa Lenhoff-Briggs (“Alyssa”) in a case alleging fraud and misrepresentation in a real
estate transaction. Although the trial court erred in failing to grant defendant summary
disposition on plaintiffs’ claims under Michigan’s Occupational Code (“MOC”), MCL 339.2501
et seq., and the Michigan Consumer Protection Act (“MCPA”), MCL 445.901 et seq., we affirm
the judgment in all other respects.

                                        I. BASIC FACTS




                                              -1-
        Plaintiffs, who lived in Ohio, wanted a home for Alyssa’s mother, Nancy Cribbs Lenhoff
(“Nancy”), who decided to return to Michigan after a number of years in Ohio. Alyssa’s sister
recommended that Alyssa consult Kyle Lieberman (“Lieberman”) at defendant’s company.
Alyssa and Lieberman had phone and email contact and decided that Lieberman would show
plaintiffs and Nancy a number of homes in the Petoskey area on September 26, 2015. One of the
homes was 1425 Bay View Heights. Alyssa was particularly intrigued by the garden lot next to
the home. This lot was referred to as “Lot 7,” the “garden lot,” or the “sun garden” throughout
the lower court proceedings. We will refer to it as the garden lot. The Multi-List System (MLS)
contained information that all three lots were included in the transaction and also contained a
number of photographs of the gardens. Plaintiffs alleged that Lieberman also made specific
representations that the garden lot was included in the transaction. However, unknown to
plaintiffs and Lieberman, the sellers, Theodore (“Ted”) and Nora (“Nora”) Szydlowski, had sold
the garden lot to their neighbors the year before. The transaction was orchestrated by their
listing agent, Michael McCarthy (“McCarthy”), who worked at Rolling Meadows Properties,
LLC, doing business as Gaslight Group Properties (“Gaslight”). Apparently, McCarthy failed to
update the MLS and remove the pictures of the garden lot.

         After viewing the home, plaintiffs, believing that the transaction included the garden lot,
ordered Lieberman to write a purchase agreement to present to the Szydlowskis. After several
offers and counter-offers, plaintiffs purchased the home for $517,500. In fact, the home was
built over Lots 5 and 6; the garden lot was not included in the sale. Plaintiffs allegedly first
learned of the mix-up just hours after closing. Plaintiffs sued defendant and the Szydlowskis.
The Szydlowskis then filed a third-party complaint against McCarthy and Gaslight. Much of the
procedural background is irrelevant. By the time of trial, the remaining claims were plaintiffs’
claims against defendant for fraud, negligent misrepresentation, violation of the MCPA, violation
of the MOC, and breach of fiduciary duty. At trial, it was plaintiffs’ theory that Lieberman
believed the transaction included two lots – one with the house (Lot 5) and the other with the
garden (Lot 6). Plaintiffs believed that Lieberman failed to properly ascertain what was being
sold and that he made misrepresentations that caused them to believe the garden lot was included
in the transaction. In response, defendant argued that plaintiffs had plenty of information at their
disposal that would have shown they were only buying Lots 5 and 6. Following a two-day bench
trial, the trial court entered judgment in plaintiffs’ favor and awarded damages in the amount of
$100,000.

                    II. FAILURE TO GRANT SUMMARY DISPOSITION

        Defendant argues that the trial court erred when it failed to grant summary disposition
based on the purchase agreement itself and that plaintiffs’ attempt to change the terms of the
contract violated the parol evidence rule. Defendant also argues that the trial court erred when it
failed to grant summary disposition on plaintiffs’ claims under MOC and MCPA.

        An appellate court reviews de novo the trial court’s decision to grant or deny a motion for
summary disposition. Adair v State, 470 Mich. 105, 119; 680 NW2d 386 (2004). “MCR
2.116(C)(10) tests the factual support of a plaintiff’s claim. The court considers the affidavits,
pleadings, depositions, admissions, and other documentary evidence submitted or filed in the
action to determine whether a genuine issue of any material fact exists to warrant a trial.” Id. at
337. “A genuine issue of material fact exists when the record, giving the benefit of reasonable

                                                -2-
doubt to the opposing party, leaves open an issue upon which reasonable minds might differ.”
West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). “The court is not
permitted to assess credibility, or to determine facts on a motion for summary judgment.”
Skinner v Square D Co, 445 Mich. 153, 161; 516 NW2d 475 (1994).

                              A. THE PURCHASE AGREEMENT

        Defendant argues that the trial court should have granted defendant summary disposition
based on the purchase agreement, which was clear and unambiguous. It provided for the sale of
Lots 5 and 6. Defendant maintains that, because Lots 5 and 6 were provided for in the purchase
agreement, there is no need to “fill in any gaps” with parol evidence. Additionally, the purchase
agreement contains a merger clause, which likewise prohibits the use of parol evidence to vary
the terms of the contract.

       In this case, the trial court correctly concluded that the parol evidence rule is properly
confined to contract law. The parol evidence rule is well settled:

                The parol evidence rule may be summarized as follows: parol evidence of
       contract negotiations, or of prior or contemporaneous agreements that contradict
       or vary the written contract, is not admissible to vary the terms of a contract
       which is clear and unambiguous. This rule recognizes that in back of nearly every
       written instrument lies a parol agreement, merged therein. The practical
       justification for the rule lies in the stability that it gives to written contracts; for
       otherwise either party might avoid his obligation by testifying that a
       contemporaneous oral agreement released him from the duties that he had
       simultaneously assumed in writing. In other words, the parol evidence rule
       addresses the fact that disappointed parties will have a great incentive to describe
       circumstances in ways that escape the explicit terms of their contracts.

               However, parol evidence of prior or contemporaneous agreements or
       negotiations is admissible on the threshold question whether a written contract is
       an integrated instrument that is a complete expression of the parties’ agreement.
       [There are] four exceptions to the parol evidence rule, [where] extrinsic evidence
       is admissible to show (1) that the writing was a sham, not intended to create legal
       relations, (2) that the contract has no efficacy or effect because of fraud, illegality,
       or mistake, (3) that the parties did not integrate their agreement or assent to it as
       the final embodiment of their understanding, or (4) that the agreement was only
       partially integrated because essential elements were not reduced to writing.
       [UAW-GM Human Res Ctr v KSL Recreation Corp, 228 Mich. App. 486, 492–493;
       579 NW2d 411 (1998) (quotation marks and citations omitted.]

While parol evidence can be used to show that a written agreement is not fully integrated, an
explicit integration clause is conclusive evidence that an agreement is “the final embodiment of
[the parties’] understanding.” Id. at 493–495.

       Defendant cites Saveway Food Ctr v McNichols Real Estate, unpublished per curiam
opinion of the Court of Appeals, issued June 29, 2010 (Docket No. 290614), lv den 488 Mich

                                                 -3-
915 (2010). In Saveway, the buyers and the sellers entered into a purchase agreement that
specifically delineated the property to be purchased. The buyers later sued the sellers, arguing
that the sellers had represented that they were selling a larger parcel when, in fact, they were
only conveying a smaller portion of the larger parcel. Still, the purchase agreement and
subsequent documents clearly indicated the precise parcel that would be conveyed. The trial
court rejected the buyers’ claim that parol evidence was admissible to resolve a latent ambiguity
in the purchase agreement, concluding that there was no misrepresentation in the agreement itself
in that the buyers received exactly what was described in the agreement. Saveway, slip op, pp 1-
3. This Court agreed. It first noted that: “the purchase agreement represents the ‘entire
agreement’ . . . and ‘supersedes all prior Agreements and Memoranda.’ The purchase
agreement is detailed and complete on its face; therefore, there is no need to fill gaps.” Id. at 5.
In rejecting that extrinsic evidence demonstrated a latent ambiguity, this Court added:

       The plain language of the purchase agreement identifies the property to be
       conveyed. Had the parties intended the sale to include the disputed property, there
       would have been no purpose in first identifying the totality of defendants’
       property, and then carving out and identifying the portion of that property that
       was the subject of the purchase agreement. [Id. at 6.]

Simply stated: “there is no ambiguity in the description of the property to be conveyed in the
purchase agreement and, therefore, the parol evidence rule bars the admission of extrinsic
evidence.” Id.

        Unlike Saveway where the buyers sued the sellers, the case at bar is one where the buyers
sued their agent. This is a critical distinction. Defendant, through Lieberman, was not a party to
the purchase agreement. Instead, defendant was an agent for plaintiffs who were a party to the
purchase agreement. By the time the case went to trial, there was no conflict between the buyers
(plaintiffs) and the sellers (the Szydlowskis) over what was actually agreed to; the conflict was
between the principles (plaintiffs) and their agent (defendant) over Lieberman’s actions that
resulted in plaintiffs getting less than what they thought they had bargained for. If this was a
breach of contract case between the buyers and the sellers, then the result would be different.
But because this is a tort action between buyers and their agent, contract principles are not at
play. The trial court correctly denied summary disposition on defendant’s parol evidence theory.
Given that the parol evidence rule has no application, we need not address whether there was a
merger clause within the purchase agreement.

                          B. MICHIGAN’S OCCUPATIONAL CODE

       In this case, the trial court erred in determining that plaintiffs’ action was not barred by
the MOC. In Claire-Ann Co v Christenson & Christenson, 223 Mich. App. 25, 30-31; 566 NW2d
4 (1997), the sellers (the plaintiffs) sued their agent (the defendant) after the agent failed to
timely deposit an escrow check from the buyers, which was eventually rejected for insufficient
funds. The sellers argued that the agent failed to deposit the check within two days, as required
under MCL 339.2512(1)(k)(v) (“A real estate broker shall deposit, within 2 banking days after
the broker has received notice that an offer to purchase is accepted by all parties, money that
belongs to others and is made payable to the real estate broker . . . ) The Court indicated that the


                                                -4-
sellers had no private right of action under the circumstances. Under Clair-Ann Co, the trial
court erred in denying defendant’s motion to dismiss based on the MOC.

                      C. MICHIGAN’S CONSUMER PROTECTION ACT

        Whether the MCPA applies is a question of law that is reviewed de novo on appeal.
Silberstein v Pro-Golf of America, Inc, 278 Mich. App. 446, 460; 750 NW2d 615 (2008).

        In this case, the trial court erred in finding that defendant violated the MCPA. Plaintiffs
claim that the MCPA does not include defendant’s fraudulent behavior. But, as the Supreme
Court has noted, “the relevant inquiry is not whether the specific misconduct alleged by the
plaintiffs is ‘specifically authorized.’ Rather, it is whether the general transaction is specifically
authorized by law, regardless of whether the specific misconduct alleged is prohibited.” Smith v
Globe Life Ins Co, 460 Mich. 446, 465; 597 NW2d 28 (1999). And, in Liss v Lewiston Richards,
Inc, 478 Mich. 203; 732 NW2d 514 (2007), the Court added:

       Applying the Smith test, the relevant inquiry “is whether the general transaction is
       specifically authorized by law, regardless of whether the specific misconduct
       alleged is prohibited.” This Court has not construed the meaning of “specifically
       authorized” under the MCPA. “Specific” means “having a special application,
       bearing, or reference; explicit or definite.” ”Authorize” means “to give
       authority or formal permission for; sanction.” Thus, the exception requires a
       general transaction that is “explicitly sanctioned.” [Liss, 478 Mich. at 212–213.]

The brokering of real estate is specifically authorized under the MCPA.

        In any event, it is evident that plaintiffs included a claim under the MCPA in order to
obtain attorney fees. Plaintiffs do not make a strong argument to affirm and, instead, add: “In
light of the fact that the trial court did not award attorney fees and the damage award is entirely
independent of the court’s finding that MCPA was violated, any determination by this Court that
the MCPA should not have applied to this case amounts to nothing more than a harmless error.”
The trial court erred in failing to dismiss plaintiffs’ claims under the MCPA. But any error is of
no consequence in light of the fact that the trial court did not award attorney fees under the
MCPA.

             III. PLAINTIFFS’ CLAIMS FOR FRAUDULENT OR NEGLIGENT
                                MISREPRESENTATION

        Defendant argues that the trial court erred when it failed to recognize the long-standing
principle that a party who has the means to determine that a representation is not true may not
sustain a claim for fraud. Defendant acknowledges that Lieberman owed plaintiffs a duty. But
defendant argues that this duty did not relieve plaintiffs of their obligation to investigate
information that would have caused a reasonable buyer to question what was being purchased.

       This Court reviews a trial court’s findings of fact in a bench trial for clear error
       and reviews de novo its conclusions of law. A finding is clearly erroneous where,
       although there is evidence to support the finding, the reviewing court on the entire
       record is left with the definite and firm conviction that a mistake has been made.

                                                 -5-
       An appellate court will give deference to the trial court’s superior ability to judge
       the credibility of the witnesses who appeared before it. [Ambs v Kalamazoo Co
       Rd Comm’n, 255 Mich. App. 637, 651–652; 662 NW2d 424 (2003) (quotation
       marks, citations, and footnote omitted).]

       In this case, the trial court did not err when it concluded that plaintiffs met their burden of
proving the elements of fraud and negligent misrepresentation. Our Court has indicated:

               To prove a claim of fraudulent misrepresentation, or common-law fraud, a
       plaintiff must establish that: (1) the defendant made a material representation; (2)
       the representation was false; (3) when the representation was made, the defendant
       knew that it was false, or made it recklessly, without knowledge of its truth, and
       as a positive assertion; (4) the defendant made it with the intention that the
       plaintiff should act upon it; (5) the plaintiff acted in reliance upon the
       representation; and (6) the plaintiff thereby suffered injury. [Roberts v Saffell,
       280 Mich. App. 397, 403; 760 NW2d 715 (2008), aff’d 483 Mich. 1089; 766 NW2d
       288 (2009).]

“Each of these facts must be proved with a reasonable degree of certainty, and all of them must
be found to exist; the absence of any one of them is fatal to a recovery.” Titan Ins Co v Hyten,
491 Mich. 547, 555; 817 NW2d 562 (2012). Similarly, “[a] claim for negligent misrepresentation
requires plaintiff to prove that a party justifiably relied to his detriment on information prepared
without reasonable care by one who owed the relying party a duty of care.” Alfieri v Bertorelli,
295 Mich. App. 189, 194; 813 NW2d 772 (2012), quoting Unibar Maintenance Servs, Inc v
Saigh, 283 Mich. App. 609, 621; 769 NW2d 911 (2009).

        Here, the focus is whether plaintiffs were justified in relying on Lieberman’s statements.
Of critical importance to this case, the Titan Court added that actionable fraud does not require
“the party asserting fraud [to] prove that the fraud could not have been discovered through the
exercise of reasonable diligence.” Titan, 491 Mich. 555. In other words, a party alleging fraud is
not required “to have performed an investigation of all assertions and representations made by its
contracting partner as a prerequisite to establishing fraud.” Id. While the general rule is that
there can be no fraud if the party allegedly defrauded had the means to determine the truth, such
a general rule applies when the party is presented with information that it chose to ignore or
when there is “some other indication that further inquiry was needed.” Alfieri, 295 Mich. App. at
195. As an example, the Alfieri Court looked to a case relied upon by defendant – Fejedelem v
Kasco, 269 Mich. App. 499; 711 NW2d 436 (2006) – wherein “the plaintiff was directly given
considerable evidence that certain financial information was incomplete and unreliable, making
the plaintiff negligent for nonetheless relying on it.” Alfieri, 295 Mich. App. at 195.

        This is not like Fejedelem where the party is charged with knowing what was readily
before it. Here, Alyssa, Robert, and Nancy all testified that Lieberman confirmed that the
purchase included the garden lot when the parties viewed the property. Lieberman also followed
up on this representation when he provided Alyssa with an analysis that compared the Bay View
Heights property with the Over Bay property. He indicated that the “additional lot” would fetch
$50,000 on the open market. Alyssa and Robert offered explanations for why they did not rely
on the site plan. Specifically, they had requested architectural drawings and, when they realized

                                                 -6-
that those drawings were incorrect, set the papers aside. There was nothing in the plat map that
would have raised concerns regarding what was being purchased. And, of great importance, the
preliminary title report did pique Robert’s curiosity given the discrepancy between what the
Szydlowskis had acquired and what they were seeking to convey. Robert specifically inquired
why only two lots were being conveyed and Lieberman’s October 8th email seemed to indicate
that the third lot beyond the cedar hedges had been previously sold. This information was
simply incorrect. As the trial court noted:

               The cedar hedges referenced in Lieberman’s response are on the far end of
       the Garden Lot, i.e. on the east end of Lot 7. Hence, Lieberman’s email response
       on October 8, 2015 indicated that Lot 7 was . . . where the “house past the Cedar
       hedges” was located. This is factually incorrect. The white house past the hedges
       further to the east is located on Lot 8. This incorrect information would have
       caused a reasonable person to conclude that the Garden Lot was included with the
       house on Lots 5 and 6. The email, together with the prior representations, caused
       Plaintiffs to reasonably believe that their anticipated purchase included the
       Garden Lot.

As the trial court properly noted, plaintiffs’ met their burden of proving fraud and negligent
misrepresentation.

                       IV. THE TRIAL COURT’S FACTUAL FINDINGS

        Defendant argues that the trial court erred in finding that plaintiffs relied on Lieberman’s
alleged statements regarding the garden lot when the testimony clearly revealed that plaintiffs
also relied on the MLS, photographs, and a 2009 Chicago Tribune article. Defendant also claims
that the trial court inexplicably ignored the Szydlowskis’ testimony.

        MCR 2.613(C) provides that “[f]indings of fact by the trial court may not be set aside
unless clearly erroneous. In the application of this principle, regard shall be given to the special
opportunity of the trial court to judge the credibility of the witnesses who appeared before it.”
“The credibility of witnesses is a question for the trier of fact, and in a bench trial special regard
is given to the findings of the trial court.” Sweetman v State Hwy Dep’t, 137 Mich. App. 14, 20;
357 NW2d 783 (1984).

        Plaintiffs acknowledge and do not deny that the MLS listing, photographs, and a 2009
Chicago Tribune article, contributed to their desire to see the property and led them to believe
that the garden lot was included. That these other facts played some role in plaintiffs’
understanding of the transaction is not seriously in doubt. However, defendant cannot avoid that
Lieberman’s October 8th email and other assertions formed the basis for plaintiffs’ reliance that
the garden lot was included. Therefore, to the extent plaintiffs may have considered the listing,
pictures, and article to include the garden lot, such consideration was confirmed through
Lieberman.

       Defendant next argues that the trial court erred when it failed to give credence to the
Szydlowskis’ testimony because it relied on an inaccurate photo of what the garden lot would
have looked like from across the street. Defendant maintains that the photo did not represent

                                                 -7-
how the burning bushes appeared on the September 26, 2015 showing, because the photo was
taken in winter and did not show the extensive pruning that Ted performed that allowed a view
beneath and between the bushes. However, the trial court did not simply rely on the wintertime
photo when it concluded that the Szydlowskis could not see the garden lot from their vantage
point across the street. The trial court concluded that the Szydlowskis were not in a position to
look under the bushes from their position with the neighbor. And, contrary to defendant’s
assertions, the trial court did not discredit the Szydlowskis’ testimony regarding boundary stakes;
it merely concluded that the stakes may not have been as obvious as the Szydlowskis implied. In
so concluding, the trial court noted that even McCarthy, who was the listing agent and visited the
property numerous times, testified that he only noticed one stake. The trial court added that “this
testimony suggests that the presence of stakes on the boundary was not very conspicuous.” In
fact, Lieberman testified that he never noticed any boundary stakes.

        Defendant next argues that the trial court erred when it interpreted Lieberman’s statement
to McCarthy that Lieberman was “pitching outside the zone just to throw that place over the
plate.” Defendant argues that, taken in context, Lieberman did not mean that he was pushing
plaintiffs to buy the Bay View Heights property, only that he was trying to make sure they would
have a showing. Again, the weight and credibility of the evidence was for the trial court as trier
of fact. Additionally, the trial court looked primarily to Lieberman’s statements during the
September 26th showing and his October 8th email wherein plaintiffs were led to believe that the
garden lot was included. Therefore, even if the text was allegedly taken out of context,
Lieberman made other representations that the garden lot was included.

        The same analysis is true for defendant’s claim that the trial court erroneously relied on
plaintiffs’ “spotty and inconsistent testimony” and McCarthy’s rebuttal testimony while
discrediting Lieberman’s testimony. Again, as the trier of fact, the trial court judge was best
positioned to assess the witnesses’ credibility. The trial court’s extensive opinion reflects that it
was well aware of the issues before it and that it carefully reviewed the record. It cannot be said
that the trial court erred when it ultimately determined that Lieberman’s statements caused
plaintiffs to reasonably believe that their purchase included the garden lot.

                                          V. DAMAGES

       Defendant argues that the trial court erred in assessing damages based upon what the
previous purchasers paid for the property rather than an objectively determined value.

         An appellate court reviews a trial court’s determination of damages following a bench
trial for clear error. Alan Custom Homes, Inc v Krol, 256 Mich. App. 505, 513; 667 NW2d 379
(2003). An appellate court “will not set aside a nonjury award merely on the basis of a
difference of opinion.” Marshall Lasser, PC v George, 252 Mich. App. 104, 110; 651 NW2d 158
(2002), quoting Meek v Dep’t of Transportation, 240 Mich. App. 105, 121; 610 NW2d 250
(2000). “Clear error exists where, after a review of the record, the reviewing court is left with a
firm and definite conviction that a mistake has been made.” Marshal Lasser, 252 Mich. App. at
110.

       The trial court’s award is supported by the record. Jason Vizina from Northern Michigan
Appraisal Company provided a valuation for the garden lot as of October 16, 2015. Although it

                                                -8-
had significant landscaping, its highest and best use would be to place a structure on it, which
would involve eliminating or moving much of the landscape. Still, Vizina assigned it an
additional $10,000 for its curb appeal and ability to woo potential buyers. Vizina believed the
garden lot was worth $54,000 on October 16, 2015. Vizina was aware that the garden lot sold to
the neighbors for $100,000. He explained that “more often than not that neighboring properties
pay a premium if they want to control that. They are kind of informally identified as a captive
market . . .” The value to an adjacent property owner might be higher than on the open market
and there was no formula to conclude what that value might be.

        Additionally, the fact that plaintiffs were able to obtain a good deal as far as the home
with the lot on it does not change the fact that, due to Lieberman’s representations, they believed
they were also buying the garden lot. In keeping with Smith v Michigan Realty & Construction
Co, 175 Mich. 600, 607; 141 N.W. 635 (1913), “the measure of damages is the difference between
the actual value of the property at the time of the sale or exchange, and what it would have been
worth had it been as represented, or what its value was represented to be, and that this measure of
damages applies without regard to the price paid or the value of the property given in exchange
by the party defrauded . . .”

         There is record evidence to support the trial court’s award. The Szydlowskis sold the
garden lot for $100,000 to their neighbors a year before plaintiffs purchased the home. Although
transactions between neighbors might involve higher sale prices due to the unique circumstance,
the fact remains that the lot was purchased in the open market in an arms-length transaction. “It
is true that damages that are speculative or based on conjecture are not recoverable. However, it
is not necessary that damages be determined with mathematical certainty; rather, it is sufficient if
a reasonable basis for computation exists.” Chelsea Inv Group LLC v Chelsea, 288 Mich. App.
239, 255; 792 NW2d 781 (2010).

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.

                                                             /s/ Patrick M. Meter
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Elizabeth L. Gleicher




                                                -9-